             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                      Plaintiff
        v.                                                   Civil No. 19-2324

DARREN G. VON DER BRUEGGE, CODY VON
DER BRUEGGE, HALEY VON DER BRUEGGE,
and The Unknown Heirs, Executors,
Administrators, Devisees, Trustees, Legatees,
Creditors, and Assignees of such of the deceased
borrower, KATHLEEN L. VON DER BRUEGGE;
the Unknown Spouses of the Deceased Borrower
and other Defendants; the Unknown Stockholders,
Officers, Successors, Trustees, Creditors and
Assignees of such Defendants as are existing,
dissolved or dormant corporations; the Unknown
Executors, Administrators, Devisees, Trustees,
Creditors, Successors and Assignees of such
Defendants as are or were partners or in partnership;
and the Unknown Guardians, Conservators and
Trustees of such of the Defendants as are minors or
are in any way under legal disability; and the
Unknown Heirs, Executors, Administrators,
Devisees, Legatees, Trustees, Creditors and
Assignees of any Person alleged to be deceased and
made Defendants as such,

                                  Defendants.

                                            COMPLAINT

        Comes now Plaintiff by and through Stephen R. McAllister, United States Attorney for

the District of Kansas, and Christopher Allman, Assistant United States Attorney for this

District, and for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made in the following manner:
Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 2 of 13




 (a)   Defendant, Darren G. Von Der Bruegge, (Borrower), may be served by

       delivering a copy of the Summons and Complaint to him at 30125 W 187th

       Street, Apt 824, Gardner, KS 66030 within the jurisdiction of this court.

 (b)   Defendant Cody Von Der Bruegge may be served by delivering a copy of

       the Summons and Complaint to him at 30125 W 187th Street, Apt 824,

       Gardner, KS 66030 within the jurisdiction of this court.

 (c)   Defendant, Haley Von Der Bruegge, may be served by delivering a copy

       of the Summons and Complaint to her at 2004 N. 51st Street, Apt 12,

       Kansas City, KS 66104-3161 within the jurisdiction of this court.

 (d)   Upon the Unknown Heirs, Executors, Administrators, Devisees, Trustees,

       Legatees, Creditors, and Assignees of such of the deceased borrower

       Kathleen L. Von Der Bruegge; the Unknown Spouses of the deceased

       borrower and other defendants; the Unknown Stockholders, Officers,

       Successors, Trustees, Creditors and Assignees of such Defendants as are

       existing, dissolved or dormant corporations; the Unknown Executors,

       Administrators, Devisees, Trustees, Creditors, Successors and Assignees

       of such Defendants as are or were partners or in partnership; and the

       Unknown Guardians, Conservators and Trustees of such of the Defendants

       as are minors or are in any way under legal disability; and the Unknown

       Heirs, Executors, Administrators, Devisees, Legatees, Trustees, Creditors

       and Assignees of any Person alleged to be deceased and made Defendants

       as such, by publication, since the addresses of these Defendants are

       unknown.



                                2
             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 3 of 13




       3.      Borrower, Kathleen L. Von Der Bruegge, died on September 4, 2012.

                                            COUNT I

                        Foreclosure of Mortgage dated January 3, 1995

       4.      Plaintiff adopts and incorporates by reference paragraphs 1-3.

       5.      On January 3, 1995, Defendant, Darren G. Von Der Bruegge and Kathleen L. Von

Der Bruegge, (deceased) executed and delivered to Plaintiff, United States of America, acting

through the Farmers Home Administration, now the Rural Housing Service, United States

Department of Agriculture, a Promissory Note in which they promised to pay Plaintiff the

principal amount of $79,000.00, together with interest thereon at the rate of 7.500 percent per

annum on the unpaid balance. As consideration for the note, Plaintiff made a Rural Housing

loan to the Defendant, Darren G. Von Der Bruegge, and Kathleen L. Von Der Bruegge

(deceased), pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471

et seq.). A true and correct copy of the Note is attached as Exhibit A.

       6.      To secure the payment of the indebtedness, on January 3, 1995, Defendant,

Darren G. Von Der Bruegge, and Kathleen L. Von Der Bruegge (deceased), executed and

delivered a purchase-money security interest in the form of a real estate mortgage upon certain

real estate located in Johnson County, Kansas, within the jurisdiction of this court, described as

follows:

               Lot 77, Meadows 3RD, a subdivision in the City of Gardner,
               Johnson County, Kansas.

       7.      The real estate mortgage was filed for record on January 4, 1995, in the Office of

the Register of the Deeds of Johnson County, Kansas, in Book 4501 at Pages 532-535. A true

and correct copy of the mortgage is attached as Exhibit B.




                                                 3
             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 4 of 13




       8.       Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to Defendant, Darren G. Von Der Bruegge, and

borrower Kathleen L. Von Der Bruegge (deceased). The total amount of interest credit or

subsidy subject to recapture as part of an in rem judgment only is $66,878.50. A true and correct

copy of the Subsidy Repayment Agreement is attached as Exhibit C.

       9.       Plaintiff is the owner and holder of the Promissory Note, Real Estate Mortgage,

and Subsidy Repayment Agreement attached as Exhibits A - C.

       10.      Defendant, Darren G. Von Der Bruegge, and borrower, Kathleen L. Von Der

Bruegge (deceased), filed for Chapter 7 bankruptcy in the United States District Court, District

of Kansas (Case No. 98-20622) on March 10, 1998. The Court granted a discharge on June 12,

1998, and the case was closed on June 30, 1998. The Defendant, Darren G. Von Der Bruegge,

and Kathleen L. Von Der Bruegge (deceased), executed a Reaffirmation Agreement dated May

11, 1998. The Reaffirmation Agreement was filed with the Bankruptcy Court on June 8, 1998

(Doc. No. 9).

       11.      Defendant, Darren G. Von Der Bruegge, again filed for Chapter 7 bankruptcy in

the United States District Court, District of Kansas (Case No. 15-21788) on August 19, 2015.

The Court granted a discharge on January 7, 2016; however, that discharge order was later

revoked by the Court on January 6, 2017. The case was closed without Defendant being granted

a discharge, on January 27, 2017.

       12.      Defendant, Darren G. Von Der Bruegge, and Kathleen L. Von Der Bruegge

(deceased), failed to pay Plaintiff installments of principal and interest when due in violation of

the provisions of the liability and security documents set out above. Plaintiff has elected to



                                                 4
               Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 5 of 13




exercise its option to declare the entire unpaid principal balance plus interest to be immediately

due and payable and has made demand for these amounts. No payment has been received after

acceleration.

       13.      This is an in rem action against the property and an in personam action against the

Defendant, Darren G. Von Der Bruegge.

       14.      Defendant, Darren G. Von Der Bruegge, owes principal in the amount of

$62,103.85 (including unpaid principal of $52,086.42, escrow replenish of $6,759.13, agency title

report fees of $300.00, caretaker fees of $1,710.00, and escrow of $1,248.30) as of October 3,

2018; plus interest in the amount of $13,987.49 (including interest on principal of $12,928.85 and

interest on advances of $1,058.64) accrued to October 3, 2018; plus interest accruing thereafter at

the daily rate of $12.5044 (including daily interest on principal of $10.7026 and daily interest on

advances of $1.8018) per day to the date of judgment; plus administrative costs, including but not

limited to lis pendens fee and title report expenses pursuant to the promissory note and mortgage,

plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest

thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action

presently and in the future incurred; plus the amount of $66,878.50 for interest credit or subsidy

subject to recapture to be recovered in rem only; plus interest after the date of judgment at the rate

set forth in 28 U.S.C. § 1961.

       15.      No other action has been brought for the recovery of the balance due.

       16.      The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

       17.      The following Defendants may claim an interest in the real estate subject to this

foreclosure:



                                                  5
              Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 6 of 13




                a.       Cody Von Der Bruegge and Haley Von Der Bruegge, may claim an

                         interest as an heir at law of deceased borrower Kathleen L. Von Der

                         Bruegge.

                b.       The Unknown Heirs, and other unknown defendants listed in paragraph

                         2(d) of this complaint, may claim an interest by and through Kathleen L.

                         Von Der Bruegge.

        18.     The indebtedness due Plaintiff by Defendant, Darren G. Von Der Bruegge, is a

first and prior lien on the property described above.

        19.     The interests of all Defendants are junior and inferior to the interests of Plaintiff.

        20.     Less than one-third (⅓) of the original indebtedness secured by the Mortgage was

paid prior to default.

        21.     The security real estate has been abandoned

        WHEREFORE, in Count I, plaintiff demands Plaintiff demands in rem judgment against

the mortgaged property and in personam judgment against Defendant, Darren G. Von Der

Bruegge, for principal in the amount of $62,103.85 (including unpaid principal of $52,086.42,

escrow replenish of $6,759.13, agency title report fees of $300.00, caretaker fees of $1,710.00,

and escrow of $1,248.30) as of October 3, 2018; plus interest in the amount of $13,987.49

(including interest on principal of $12,928.85 and interest on advances of $1,058.64) accrued to

October 3, 2018; plus interest accruing thereafter at the daily rate of $12.5044 (including daily

interest on principal of $10.7026 and daily interest on advances of $1.8018) per day to the date

of judgment; plus administrative costs, including but not limited to lis pendens fee and title

report expenses pursuant to the promissory note and mortgage, plus filing fees in the amount of

$400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth



                                                   6
             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 7 of 13




in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

       Plaintiff further demands in rem judgment in the amount of $66,878.50 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and paramount lien on the

real estate described therein and that such advances as Plaintiff may be authorized and required

to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding to be allowed as a first and prior lien on the

security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which all Defendants have

in the real estate be foreclosed, and the real estate be sold at public sale, in accordance with 28

U.S.C. §§ 2001-2003, inclusive, that the redemption period be reduced to three months based on

the default occurring before one-third of the original indebtedness was paid, K.S.A. § 60-

2414(m) and that the sale be subject to any unpaid real estate taxes or special assessments.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

                 (1)   Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

                                                  7
             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 8 of 13




               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff’s judgment against Defendant,
                       Darren G. Von Der Bruegge in Count I;

               (4)     Plaintiff’s judgment against Defendant, Darren G. Von Der
                       Bruegge in Count I;

               (5)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture;

               (6)     The interest accruing on Plaintiff’s in rem judgment against the
                       mortgaged real estate in Count II;

               (7)     Plaintiff’s in rem judgment against the mortgaged real estate in
                       Count II; and

               (8)     The balance, if any, be brought into this Court to await its further
                       order.

       Further, Plaintiff prays that in the event the judgment in Count I of this Complaint is not

wholly satisfied out of the proceeds of the sale, Plaintiff shall have judgment against Defendant,

Darren G. Von Der Bruegge, for any deficiency that exists after crediting the proceeds together

with interest at the legal judgment rate.

       Plaintiff further demands that all right, title and interest in and to the real estate of

Defendants, and of all persons claiming by, through or under them to be decreed to be junior and

inferior to Plaintiff’s Mortgages and be absolutely barred and foreclosed.

       Plaintiff further prays that if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.




                                                   8
             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 9 of 13




                                             COUNT II

                       Foreclosure of mortgage dated December 27, 2004

       22.     Plaintiff hereby re-pleads and restates the allegations contained in paragraphs 1-3

of this Complaint.

       23.     On or about December 27, 2004, Kathleen L. Von Der Bruegge (deceased),

executed and delivered to Plaintiff, United States of America, acting through the Rural Housing

Service (f/k/a Farmers Home Administration), United States Department of Agriculture, a

Promissory Note whereby she promised to pay the Plaintiff the sum of $8,500.00, with interest

thereon at 1.000 percent per annum. As consideration for this Promissory Note, Plaintiff made a

Rural Housing loan to Kathleen Lorraine Von Der Bruegge (deceased), pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471 et seq.). A true and correct

copy of the Note is attached as Exhibit D.

       24.     To secure the payment of the indebtedness, on December 27, 2004, Kathleen L.

Von Der Bruegge (deceased), executed and delivered a purchase-money security interest in the

form of a real estate mortgage upon certain real estate located in Johnson County, Kansas, within

the jurisdiction of this court, described as follows:

               Lot 77, Meadows 3RD, a subdivision in the City of Gardner,
               Johnson County, Kansas.

       25.     The real estate mortgage was filed for record on December 28, 2004, in the Office

of the Register of the Deeds of Johnson County, Kansas, in Book 200412 at Page 011315. A

true and correct copy of the Mortgage is attached as Exhibit E.

       26.     The Plaintiff is the owner and holder of the Promissory Note and Real Estate

Mortgage attached as Exhibits D-E.




                                                  9
               Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 10 of 13




       27.       Kathleen L. Von Der Bruegge (deceased), failed to pay Plaintiff installments of

principal and interest when due in violation of the provisions of the liability and security

documents set out above. Plaintiff has elected to exercise its option to declare the entire unpaid

principal balance plus interest to be immediately due and payable and has made demand for

these amounts. No payment has been received after acceleration.

       28.       Plaintiff is owed, under the provisions of the promissory note, principal in the

amount of $4,294.84 (which is comprised of $4,283.92 in unpaid principal and $10.92 in late

charges) as of October 3, 2018; and interest in the amount of $142.98 accrued to October 3,

2018; plus interest accruing thereafter at the rate of $0.1174 per day to the date of judgment; plus

interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this

action presently and in the future incurred.

       29.       No other action has been brought for the recovery of the balance due.

       30.       The following Defendants may claim an interest in the real estate subject to this

foreclosure:

                 a.     Darren G. Von Der Bruegge may claim a spousal interest.

                 b.     Cody Von Der Bruegge and Haley Von Der Bruegge may claim an

                        interest as an heir at law of deceased borrower Kathleen L. Von Der

                        Bruegge.

                 c.     The Unknown Heirs, and other such defendants listed in paragraph 2(d) of

                        this complaint, may claim an interest by and through Kathleen L. Von Der

                        Bruegge.

       31.       The indebtedness due Plaintiff under this Promissory Note and Mortgage is a

second and junior lien on the property described above.



                                                  10
             Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 11 of 13




       32.     The interests of all Defendants are junior and inferior to the interests of Plaintiff.

       33.     Less than one-third (⅓) of the original indebtedness secured by the 2004

Mortgage was paid prior to default.

       34.     The security real estate has been abandoned

       WHEREFORE, in Count II Plaintiff demands in rem judgment against the mortgaged

property, for principal in the amount of $4,294.84 (which is comprised of $4,283.92 in unpaid

principal and $10.92 in late charges) as of October 3, 2018; and interest in the amount of $142.98

accrued to October 3, 2018; plus interest accruing thereafter at the rate of $0.1174 per day to the

date of judgment; plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs

and the costs of this action presently and in the future incurred.

       Plaintiff further demands that its 2004 Mortgage be declared a second lien on the real

estate described therein, subject to the first lien of Plaintiff’s 1995 Mortgage, and that such

advances as the Plaintiff may be authorized and required to pay for insurance premiums, real

estate taxes, title fees, or other costs necessary to protect the security during the pendency of this

proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which all Defendants have

in the real estate be foreclosed, and the real estate be sold at public sale, in accordance with 28

U.S.C. §§ 2001-2003, inclusive, that the redemption period be reduced to three months based on




                                                  11
            Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 12 of 13




the default occurring before one-third of the original indebtedness was paid, K.S.A. § 60-

2414(m) and that the sale be subject to any unpaid real estate taxes or special assessments.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff’s judgment against Defendant,
                       Darren G. Von Der Bruegge in Count I;

               (4)     Plaintiff’s judgment against Defendant, Darren G. Von Der
                       Bruegge in Count I;

               (5)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture;

               (6)     Plaintiff’s judgment in rem against the mortgaged real estate
                       in Count II;

               (7)     The interest accruing on Plaintiff’s in rem judgment against the
                       mortgaged real estate in Count II;

               (8)     The balance, if any, be brought into this Court to await its further
                       order.

       Plaintiff further demands that all right, title and interest in and to the real estate of

Defendants, and of all persons claiming by, through or under them to be decreed to be junior and

inferior to Plaintiff’s Mortgages and be absolutely barred and foreclosed.

       Plaintiff further prays that if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee




                                                  12
            Case 2:19-cv-02324 Document 1 Filed 06/17/19 Page 13 of 13




or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.

                                                     Respectfully submitted,

                                                     STEPHEN R. MCALLISTER
                                                     United States Attorney
                                                     District of Kansas

                                                     s/ Christopher Allman
                                                     CHRISTOPHER ALLMAN
                                                     Assistant United States Attorney
                                                     Ks. S.Ct. No. 14225
                                                     500 State Avenue, Suite 360
                                                     Kansas City, Kansas 66101
                                                     PH: (913) 551-6730
                                                     FX: (913) 551-6541
                                                     Email: chris.allman@usdoj.gov
                                                     ELECTRONICALLY FILED
                                                             Attorneys for the Plaintiff


                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in Kansas City, Kansas.



                                                     s/ Christopher Allman
                                                     CHRISTOPHER ALLMAN
                                                     Assistant United States Attorney




                                                13
Case 2:19-cv-02324 Document 1-1 Filed 06/17/19 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: 1995 Promissory Note

              Exhibit B: 1995 Mortgage

              Exhibit C: Subsidy Repayment Agreement

              Exhibit D: 2004 Promissory Note

              Exhibit E:   2004 Mortgage
Case 2:19-cv-02324 Document 1-2 Filed 06/17/19 Page 1 of 4




            Exhibit A: 1995 Promissory Note
                           Case z2:19-cv-02324 Document 1-2 Filed 06/17/19 Page 2 of 4
r   £. a
        'l.JSD.A,F111RA.
          Porrn. FmHA 1940·16
          (Rev. 4·91)                                       PROMISSORY NO'rE

            TYP£ OF LOAN
                                                                                           STATE


       I
                                                                                                        KANSAS
        -        RH SOZ                                                                    COUNTY
                                                                                                        JOHNSON
                                                                                           CASE NO.
                                                                                                        18-46-



                                                                                 Date    JANUARY 3                                         .19J1..
              FOR VALIJE RECEIVED, die undersigned ( whethct one or more persons, herein caUed "Borrower") joinrly and
          .. ver,Uy pron:,lse to pay to the onltt of the U11ited States of Amttica, ..:ting through rne Facmcrs Hom• Adminlsrr.ation,

          United Stat<s Department of Ag,ieulture, {he,ein called the "Government") at its office In   100 Ne ANGEi.A
            STREET      SUITE 2     PAOLA      KS 66071

       THE PIUNCIPJ\L SUM OP           SEVENTY NINE THOUSAND AND NO/lOOS                  ---------------
       DOLLARS (S          79,000.00
                                                                                    ), plus INTEREST on the UNPAID PRINCIPAL of
        -S~E~Y~E~Ni...,:A~N~D._,.O~N~E_H~A~L~f.__~~-PERCENT(      7 • 5000 %) PER ANNUM,




       Payment of the ..id Principal and lnttresr shall he as agreed between the Borrower &J1d the Government using one of three
       alternative1 •• indicated below: (check one)


       DI.        Principal and lnte,est payments shall be deferred. The int<re,t accrued to - - - - - - - - - - - · 1 9 _

       shall be added to the Principal. Such new Principal and later accrued lntetcst shall be payable in                 ,egular
       amorrized inst•llments on the dates indicated in che box b<low. llocrower •uthorlie, che Governmenc co enter the -mount of

       such new .Principal he«in • - - - - - - - - - - - ~ and the amount of sueh regular insralln,ents in the bo~ below,
       when such •mounts have been de1ennined.

       0 II.     Paymenc oflnrertSt ,hall not be deferred. Installments of accrued lnretest shall be payable on the - - - - - -

      of each --------beginning o n - - - - - - - - , 19--, chrough _ _ _ _ _ _ _ _ , 19_,

       Principal and lat<r •crnied Interest shall be paid i n - - - - - installments as inclica1ed in the box below;

      IE 111. P•ymencs ,hall not be defened. Principal and lnfttesc shall bo paid in _ _3::.9"-'6'----installmenn .., indicated
      in che bo, below:



         540.00
      •--= = = - - - - - - - - - - - - - o n - - - - " - - "FEBRUARY  " - - ' - ' - - - - - - - - - , 19 -95
                                                            - = = - - 3,                                   · and
              4
      S      5 0.00                                       therufteron die    3RD      of each     MONTH
      until the PRINCIPAL and INTEREST uc fully paid except that the FINAL INSTALLMENT of the entire lndebtedoeu

      evidenced hereby, If not sooner paid, shall be duo and PAYABLE THIRTY THREE   (        3               ) YEARS
      from the DATE of 1hu NOTE. The eonsideratlon herofor ,h.U ,upport any agreemont modifying ,he fotegoing ,cbedule
      o(paymentt.

                                                                                                            .........   ~   ......   ~   ...   \   ...   .   '
Case 2:19-cv-02324 Document 1-2 Filed 06/17/19 Page 3 of 4
Case 2:19-cv-02324 Document 1-2 Filed 06/17/19 Page 4 of 4
Case 2:19-cv-02324 Document 1-3 Filed 06/17/19 Page 1 of 5




               Exhibit B: 1995 Mortgage
                    Case 2:19-cv-02324 Document 1-3 Filed 06/17/19 Page 2 of 5


                     r •. ·   1- ;   •   • (           •            Position S /
USDA-FmHA                                  ·;.         n {~~
Fonn F£!1ti4' ~;i-:t ~KS       .,.:;    ~ 11                        2458480
(Rev.,1:i~W>lE, KS 61JU:..> 1-eOJS REAL ESTATE MORTGAGE FOR KANSAS
              702-0155
     THIS MORTGAGE Is made and entered into by                      DARREN G, VQN DER BBUEGGE AND
KATHLEEN L. VON DER BRUEGGE 1 HUSBAND AND WIFE
residing in _______J....O_H_N_S_O_N________________                                    County, Kansas, whose post office address is

608 SPRUCE STREET. GARDNER                                                                      , Kansas     66030
herein called "Borrower," and the United States of America, acting through the Farmers Home Administration, United States
Department of Agriculture, herein called the "Government," and
      WHEREAS Borrower is indebted to the Government as evidenced by one or more promissory note(s) or assumption
agreement(s) or any shared appreciation or recapture agreement, herein called "note," which has been executed by Borrower,
is payable to the order of the Government, authorizes acceleration of the entire indebtedness at the option of the Govern-
ment upon any default by Borrower, and is described as follows:
                                                                                   Annual Rate                      Due Date of Final
Date of Instrument                               Principal Amount                  of Interest                         Installment




                                                                               -
JANUARY 3, 1995                       'AHSAS 479,000.00                            7.5000%                  JANUARY 3, 2028
                    cBtt\~f Jr   0
                                     KJoHHsmd 55
                     f ILED f on nECORD

                                                                    ::ma 1!!;
             1 oO
           / (/'
                    1995 JAN -4 P 32 13 .I
                       sARA F. uLLM1\HH
                      REGISTER OF DEEDS                               ............
                                                                     ea

                                                                       -----
                                                                              e

       (The interest rate for limited resource farm ownership or limited resource operating loan(s) secured by this instrument
may be increased as provided in the Farmers Home Administration regulations and the note.)
       And the note evidences a loan to Borrower, and the GoverMtent, at any time, may assign the note and insure the
payment thereof pursuant to the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949
or any other statutes administered by the Farmers Home Administration;
       And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the
Government, or in the event the Government should assign this Instrument without insurance of the note. this instrument
shall secure payment of the note; but when the note is held by an insured holder, this instrument shall not secure payment of
the note or attach to the debt evidenced thereby, but as to the note and such debt shall constitute an indemnity mortgage
to secure the Government against loss under its insurance contract by reason of any default by Borrower;
        And this instrument also secures the recapture of any deferred principal and interest or of any interest credit and subsidy which
may be granted to the Borrower by the Government pursuant to 42 U.S.C. § 1472 (g) or 1490a, respectively, or any amount due under
any Shared Appreciation/Recapture Agreement entered inlo pursuant 10 7 U.S.C. § 200 I.
       And this instrument also secures future advances made to anyone herein called borrower under a note or notes covering
loans made or insured under the Consolidated Farm and Rural Development Act of Title V of the Housing Act of 1949 or
any other statutes administered by the Farmers Home Administration, for the total principal indebtedness of the original
future loans and advances subject to the same tenns and conditions regarding the assignment of said notes as hereinabove
provided, and all references in this instrument to the "note" shall be deemed to include future notes and advances.
       NOW, THEREFORE, in consideration of the loan(s) , and as security for future loans pursuant lo the Consolidated
Farm and Rural Development Act or Title V of the Housing Act of 1949 or any other statutes administered by the Farmers
Home Administration, and (a) at all times when the note is held by the Government, or in the event the Government should
assign this instrument without insurance of the payment of the note, to secure prompt payment of the note and any renewals
and ex tensions thereof and Jny agreements contained therein. including any provision for the payment of an insurance or
other charge, (b) at all times when the note is held by an insured holder, to secure performance of Borrower's agreement
herein to indemnify and save harmless the Government against loss under its insurance contract by reason of any default by
Borrower, and (c) in any event and at all times to secure the prompt payment of all advances and expenditures made by the
Government, with interest, as hereinafter described. and the performance of every covenant and agreement of Borrower
contained herein or in any supplementary agreement, Borrower does ht!reby mortgage, assign, and warrant to the Gov-
ernment the following property situated in the Stale of Kansas, County(ies) of
                                                                                                 JOHNSON

                   Lot 77. MEADOWS 3RD, a subdivision in the City
                   of Gardner, Johnson County. Kansas.                                               .,,. : 450Jrr.tiE532
                                                                                                         FmHA 1927- 1 KS (Rev. 12-93)
                    Case 2:19-cv-02324 Document 1-3 Filed 06/17/19 Page 3 of 5




together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements,
hereditarnents and appurtenances thereunto belonging, the rents, issues, and profits thereof and revenues and income there-
from, all improvements and personal property now or later :ittached thereto or reasonably necessary to the use thereof,
including, but not limited to, ranges, refrigerators, clothes washers, clothes dryers, or carpeting purchased or financed in
whole or in part with loan funds, all water, water rights, and water stock pertaining thereto :md all payments at any time
owing to Borrower by virtue of any sale, lease, transfer, conveyance, or condemnation of any part thereof or !nterest there·
in-all of which are herein called "the property";
        BORROWER for Borrower's self, Borrower's heirs, executors, adminislrators, successors and assigns WARRANTS THE
TITLE to the property to the Government against all lawful claims and demands whatsoever except any liens, encumbrances,
easements, reservations, or conveyances specified hereinabove, and COVENANTS AND AGREES as follows:
        (1) To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save harm-
less the Government against any loss under its insurance of payment of the note by reason of any default by Borrower. At
all times when the note is held by an insured holder, Borrower shall continue to make payments on the note to the Govern-
ment, as collection ~gem for ,tpe hplder.                         ......_ -
        (2) To pay to 'the Qovemment such fees and othe!.c ~                            . reafter be required by regulations of the
Farmers Home Administration. 1                 •             • - : - -                      u•
        (3) If req_uired, by tb.e:GpverJVll~l'!t! 1to make adffltMRII ftt8Rti09 ~SyjfW(W I/ 12 of the estimated annual taxes,
assessments, insurah1:~ premiums and'OtherJch'arges upon tM:llffi~. . . . I b I

including advances for payment of prior and/or junior
                                                               ·••cl
                                                           liensm1•-
        (4) Whether or not the note is insured by the GCCIIIIL • I               lt!JJS•Ul!ity at any time pay any other amounts
                                                                                         paid by Borrower and not paid by Bor-
                                                                  4~,
rower when due, as well as any costs and Cz(penses for the prese al ,                      or enforcement of this lien, as advances
for the account of Borrower. All such advances shall bear interest at the rate borne by the note which has the highest interest
rate.
        (5) All advances by the Government, including advances for payment of prior and/or junior liens, in addition to any
advances required by the tenns of the note, as described by this instrument, with interest, shall be immediately due and pay.
able by Borrower to the Government without demand at the place designated in the latest note and shall be secured hereby.
No such advance by the Government shaU relieve Borrower from breach of Borrower's covenant to pay. Any payment made
by Borrower may be applied on the note or any indebtedness to the Government secured hereby, in any order the Govern-
m.!nt detennines.
        (6) To use the loan evidenced by the note solely for purposes authorized by the Government.
        (7) To pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or assessed
against the property, including all charges and assessments in connection with water, water rights, and water stock pertaining
 to or reasonably necessary to the use of the real property described above, and promptly deliver to the GoverMtent without
 demand receipts evidencing such payments.
        (8) To keep the property insured as required by and under insurance policies approved by the Government and, at
 its request, to deliver such policies to the Government.
        (9) To maintain improvements in good repair and make repairs required by the Government; operate the property in
 a good and husbandmanlike manner; comply with such farm conservation practices and farm and home management plans
 as the Government from time to time may prescribe; and not to abandon the property, or cause or permit waste, lessening or
 impairment of the security covered hereby, or, without the written consent of the Government, cut, remove, or lease any
 timber, gravel, oil, gas, coal, or other minerals except as may be necemry for ordinary domestic purposes.

                                                                       ,   •
                                                                               •.,;+ :
                                                                               &   ~~   •




                                    l                                                            11   1:   4501r·AGE533
                  Case 2:19-cv-02324 Document 1-3 Filed 06/17/19 Page 4 of 5




       {JO) To comply with all laws, ordinances, and regulations affecting the property
       ( J 1) To pay or reimburse the Government for expenses reasonably ne~essary or incidental to the protection of the lien
and priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any supple-
mentary agreement {whether before or after default}, including but not limited to costs of evidence of title to and survey of
 the property, costs of recording this and other instruments, attorneys' fees, trustees' fees court costs, and expenses of ad.
vertising, selling, and conveying the property.
       { J2) Except as otherwise provided by the Farmers Horne Administration regulations, neither the property nor any
portion thereof or interest therein shall be leased, assigned, sold, transferred, or encumbered voluntarily or otherwise, without
the written consent of the Government. The Government shall have the sole and exclusive rights as mortgagee hereunder,
including but not limited to the power to grant consents, partial releases, subordinations, and satisfaction, and no insured
holder shall have any right, title or interest in or to the lien or any benefits hereof.
       (13) At all reasonable times the Government and its agents may inspect the property to ascertain whether the cov•
enants and agreements contained herein or in any supplementary agreement are being performed.
       (14) The Government may (a) adjust the interest rate, payment, terms or balance due on the loan, (b) increase the
mortgage by an amount equal to deferred interest on the outstanding principal balance, (c) extend or defer the maturity of,
and renew and re,sch:dule the payments on, the debt evidenced by the note or any indebtedness to the Government secured
by this instrumenJ; (d)' release any party who is liable under the note or for the debt from liability to the Government,
(e) release por tfons of the property and subordinate its lien, and (f) waive any other of its rights under this instrument. Any
and all this ,.oean add will be done without affecting the lien or the priority of this instrument or Borrower's or any other
party's liability to the Government for payment of the note or debt secured by this instrument unless the Government says
otherwise in writing. HOWEVER, any forbearance by the Government-whether once or often-in exercising any right or
remedy under this instrument, or otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of
any such right or remedy.
       (15) If at any time it shall appear to the Government that Borrower may be able to obtain a loan from a production
credit association, a Federal land bank, or other responsible cooperative or private credit source, at reasonable rates and
terms for loans for similar purposes and periods of time, Borrower will upon the Government's request, apply for and accept
such loan in sufficient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary
to be purchased in a cooperative lending agency in connection with such loan.
       (16) Default hereunder shall constitute default under any other real estate, or under any personal property, or other
security instrument held or insured by the Government and executed or assumed by Borrower, and default under any such
other security instrument shall constitute default hereunder.
       (J 7) SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment for the benefit of creditors,
the Government, at its option, with or without notice may: (a} declare the entire amount unpaid under the note and any
indebtedness to the Government hereby secured immediately due and payable, (b) for the account of Borrower incur and pay
reasonable expenses for repair or maintenance of and take possession of, operate or rent the property, (c) upon application
by it and production of this instrument, without other evidence and without notice of hearing of said application, have a
receiver appointed for the property, with the usual powers of receivers in like cases, (d) foreclose this instrument as provided
herein or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future laws.
       (18) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a} costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to
be so paid, (c} the debt evidenced by the note and all indebtedness to the Government secured hereby, (d} inferior liens of
record required by law or a competent court to be so paid, (e) at the Government's option, any other indebtedness of Bor•
rower owing to or insured by the Government, and (f) any balance to Borrower. At foreclosure or other sale of all or any
part of the property, the Government and its agents may bid and purchase as a stranger and may pay the Government's
share of the purchase price by crediting such amount on any debts of Borrower owing to or insured by the Government,
in the order prescribed above.
       (19) Borrower agrees that the Government will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemrtion of the property. (b) prohibiting maintenance of an action for a deficiency
judgment or limiting the amount thereo or the time within which such action must be brought, (c} prescribing any other
limitations, (d} allowing any right of redemption or possession following any foreclosure sale, or (c) limiting the conditions
which the Government may by regulation impose, including the interest rate it may charge, as a condition of approving a
transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws. Borrower here•
by relinquishes, waives, and conveys all rights inchoate or consummate, of descent, dower and curtesy.
       (20) ff any part of the loan for which this instrument is given shall be used to finance the purchase, construction or repair of
property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling
and has obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt
of a bona fide offer, refuse 10 negotiate for its sale or rental, or will otherwise make unavailable or deny said property, lo anyone because
of race, color, religion, sex, national origin, handicap, familial status or age, und (b) Borrower recognizes as illegal and hereby disclaims
and will not comply with or attempt to enforce any restrictive covenants on said property relating to race, color, religion, sex, national
origin, handicap, familial status or age.
       (21) Borrower further agrees that the loan(s) secured by this instrument will be in default should any loan e.r~"~'
be used for a purpose that will contribute to excessive erosion of highly erodible land or to the conver_siq!.' 1,ls (Rev. 12-93}
produce an agricultural commodity, as further explained in 7 CFR Part 1940, Subpart G, Exhibit IV
                             Case 2:19-cv-02324 Document 1-3 Filed 06/17/19 Page 5 of 5


      (22) This instrument shall be subject to the 'present regulations of the Farmers Home Administration, and to its future
regulations not inconsistent with the express provisions hereof.
      (23) Notices given hereunder shall be sent by certified mail, unless otherwise required by law, and addressed, unless
and u11til some other address is designated in a notice so given, in the case of the Government to Farmers Home Administra-
tion at Topeka, Kansas 66683, and in the case of Borrower at the address shown in the Farmers Home Administration
Finance Office records (which normally will be the same as the post office address shown above).
      (24) If any provision of this instrument or application thereof to any person or circumstance:. is.held invalid, such
invalidity will not affect other provisions or applications of the instrument which can be given effect without the invalid
provision or application, and to that end the provisions hereof are declared to be severable.

        JN WITNESS WHEREOF, Borrower has hereunto set Borrower's hand(s) and seal(s) this _ ....3
                                                                                                ...R.,..D"'-------- day
of _ __,J=A=N.... AR...,,Y..___ _ _ _ _ _ , 19 ....2.5.
              U....

                                                                                     fl_, A U,,£1,.1?,.,,_-~                                                                              (SEAL)
                                                                                       DARREN G. VON D E ~ ~

                                                                                                                        .....>""-f---'(.....,/rv.""""""""\\,k_t.....,&
                                                                                     '\.:.:.("""'Jt......,~l,.....O,....,aV                                      ......+-=JA~;(l..,......I-<.:;-- (SEAL)
                                                                                       KATHLEEN L. VON DER BRUEGGE




 STATE OF KA--N-SA=..;;.;S==~----}ss:                                                                                       ACKNOWLEDGMENT
 COUNTY OF                     JOHNSON

           On this _ .......   D_ _ _ _ _ _ day of _ _.J...A
                         3...,R...                                  ....A.:.:R..,.Y.__ _ _ A.D., 19--22, before me _ _ _ _ _ _ _ __
                                                           ....N....U

 _ ........A,._..,N...Q....T...A""B.Y........P.. ,U. ....
                                                      ,B J..,,I,..C...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ personally appeared
                                                         (ln1ert title of officer toJtlnf at:lrnowledrm• ntJ


      D/~G~~~R BRUEGGE                                                                ,nd                         KATHLEEN L. VON DER BRUEGGE
 10:~:icrNOfAB'tbe·ibl.jdentical person(s) named in and who executed the foregoing instrument and acknowledged that
  J f           PUBLIC               \          ~
  i      ~ My Appt.'Dtfmlit /                   €             executed the same as                              THEIR                                          voluntary act and deed.
  ~~      ~·-. ,,I.-
               ~ z~  ~ •••
                           :                ~
                                           ;:
      ~, ui'•,.                •••• ~,,
       ~. :,,,,,,
          . ?t.;.·   ...........l.'::l'lftl,~
                  , E OF ,;.t-~\,,,,'i
              ,,,,,,,,,,.,~,..,,,
 (SEAL)

 My appointment expires                             SEPTEMBER 2, 1996




                                                                                                                                                                          ;;:'




                                                                                                                               L
Case 2:19-cv-02324 Document 1-4 Filed 06/17/19 Page 1 of 5




       Exhibit C: Subsidy Repayment Agreement
         Case 2:19-cv-02324 Document 1-4 Filed 06/17/19 Page 2 of 5




Pla'RA Inetruction 1951-I
'Exhibit A


                      UNITED STATES DEPARlllENT OF AGRICULt'URE
                             FARMERS HOME ADMINISTRATION

                                Subsidy Repa~nt A8reeaient


D,te of Note 1-3-95 Amount of Note $79,000.0CDate of mortgage __1_-_3-_9_s_ __
Date of Note           Alllount of Note          Date of mortgage
                                          ---                       --~---
Type of assistance:                              1. Interest credit J"'l:J
                                                 2, Homeowners,ip ~~tance
                                                      Program _ _
Address of Property:        608 Spruce St.
                            Gardner, KS 66030


                BORROWER: Darren G. Von Der Bruegge
             CO-BORROWER: Kathleen L. Von Der Bruegge

1       Til.16 agreement entered into pursuant to 7 CFR 1951-I, between the United
States of America, acting through the Farmers Home Adminl&tration (Fml!A)
(herein called -the Government") pursuant to section 521 of Title V of the
Housing Act of 1949 and the borrower(s) whose name(s) and address(es) appears
above (herein sometime& referred to as ~borrower"), supplements the note(s)
.frO!II borrower to the Government as described above, and any prolllissory
note(s) for loans 111&de to borrower in the future by the Government.
Such future notes, 1'hen executed, will be listed below the signa~ure line·
of this Subsidy Repayment Aftreement.

2    I (we) agree to the conditions set forth in this agreement for the
repaynent of the subsidy granted me (u&) in the form of interest credits
or Homeownership Assistance Program (HOAP} subsidy (hereinafter called
~subsidy"),

3    I (we) agree that the real property described in the mortgage(&)
listed above ie pledged as aecurity for repayment of the subsidy received
or to be received, I (we) agree that the subsidy 16 due and payable upon
the tranafer of title or non-occupancy of the property by me (us). I
(we) understand that the real e6tate securing the loan{s) is the only
sacurity for the subsidy received, l (we) further understand that I (we)
will not be required to repay any of the subsidy froa other than the value
(as determined by the Government) of the real estate, mortgaged by myself
(ourselves) in order to obtain a Section 502 Rural Housing (RH) loan •



(\1-21-H)   SPECIAL,,
                                                       •
    Case 2:19-cv-02324 Document 1-4 Filed 06/17/19 Page 3 of 5




FmllA lnBtruction 1951-1
Exhibit A
Page 2
4    I (we) understand that so long as l (we) cootinue to own the property
and occupy the dwelling as my (our) residence, I (we) m.ay repay the principal
and interest owed on the loao and defer repaying the subsidy amount until
title to the property is conveyed or the dwelling is no longer occupied by
me (us), If such a request is made, the amount of subsidy to be repaid
will be determined when the principal and interest balance is paid, The
mortgage securing the FmHA RH loan(s) will not be released of record until
the total amount owed the Government has been repaid,
5    I (we) agree that Paragraph 6 of this agreement 16 null and
void should the property described in the mortgage(s) be voluntarily
conveyed to th£ Government or llquida ted by forecl0&ure.

6    When the debt is satisfied by other than voluntary conveyance of the
property to the Government or by foreclosure, l (we) agree that sale
proceeds will be divided between the Government and me (us) in the
following order:

    (a) Unpaid balance of loans secured by a pr 1or mortgage as well as
    real eatate taxes and assessments levied against the property which
    are due will be paid.

    (b) Unpaid principal and interest owed on F'mllA RH loans for the
    property and advance& made by FmHA which were not subsidy and are
    still due and payable will be paid to the Government.
    {c) I (we) will receive from the sale proceeds actual expenses
    incurr~~ by me (us) necessary to sell the property, These may include
    sales com.missions or advertising cost, appraisal fees, legal and
    related costs such as deed preparation and transfer taxes, Expenses
    incurred by me (us) in prepariog the property for sale are not allowed
    unless authorized by the GoverDment prior to incurring such expenses.
    Such expenses will be authorized only when FmHA detenuines such expense~
    are necessary to sell the property, or will likely result in a return
    greater than the expense being incurred.

    (d) I {we) will receive the amount of principal paid off on the
    loan calculated at the prOGl1ssory note interest rate,
    (e) Any principal reduction attributed to subsidized interest
    calculations will be paid to the Govern.aient,

    (f) I (we} will receive my original. equity which is the difference
    between the 111arket value of the security, as determined by the
    FmllA appraisal at the time the first loan subject to recapture of
    subsidy wa6 made, and the amount of the FmHA loao(s) and any
    prior lien. This amount h $500 OD             and represents
       .6289      percent of the market value of the aecurity, {The




                  •                                •
                      Case 2:19-cv-02324 Document 1-4 Filed 06/17/19 Page 4 of 5


    ..
         FIIIHA lnetruccion 195!-l
         Exhibit A
         Page 3


               percent is deter,qined by dividing my (our) original equity by
               the market value of the security when the loan was closed.) The
               dGll.&r l!mOunte and percent will be entered at the time this agr ....••ent
               is signed by me (us) and will be part of this agreement,

               (g) The cemaining balance, aftet· the payoients described in (a) thru (f)
               above have been paid is called value appreciation. The amount of
               value apvreciation to be. paid to the Government, in repayment or
               the subsidy granted, is t~e lesser of (1) the full amount of the subsidy or
               (2) an QIJ)ount determined \y multiplying the value appreciation by the
               appropriate factor in the follow:! ng table.

                            Average incerest rate paid by me (us)

No, of Months                1.1      2 .1       3, I      4, 1       5.l       (, .1    7,1
~he Loan was 11: Ot'          to       to         to        to         to        to       or
Outstanding   Le:3&           2%       3%         4%        5%         6Z        7:t    areater
 Oto 59        , 18          .68      .60        ,SI       .44        .32       ,22      • ll
 60 to 119     • 7'.>        .66      ,58        .49       .42        .31       .21      .11
 120 to 179    .73           .6:      .56        .48       .40        .30       .20      .10
 l80 to 239    .65           .56      .49        ,42       .36        .26       .18      .09
  40 to 299    .59           .51      .46        .JS       .33        ,24       , 17     .09
 JOO to 359    .53           .45      .40        .34       .29        .21       ,14      .09
 360 to 396    .47           ,40      .36        .31       .26        .19       .13      .09
              (h} I (we) will c-eceive the amount of value appreciation lei1s the
              amount paid the Covernm:?nt as detennined in (g) above, I (we) will
              aleo receive an additio11al amount in proportion to my original equity
              by reducing the amount of value appreciation due to the Govern.ment by
              the percent of my (our} original equity as shown in (f) above.

              (i) tf I (we) am the recipient of HOAP, the amount of value appreciation
              to be recaptured will be calculated as if I (we) had paid l percent
              interest on the loan, unless the average interest rate paid by me (us)
              was greater than l percent, In such cases it will be detenuined based
              on the aven1ge interest rate 1>9id by me (us).

              (j) lf this agreement is for a subsequent loan(s) only, the amount
              of repayment detert1ined in {g) above will be c-educed by the following
              percent:    N/A     • This percent will be determined by dividing the
              8Glount of the loan(s) subject to recapture by the total outstanding
              RH debt. Thia percentage will be entered at the time I (we) sign this
              agreement.

              (k) If this agreement is for more than one loan that is subject to
              recapture, the subsidy repayment computations will be based on the total
              subsidy granted on all loans.

         ('1~27-79)    SPECIAL P,l
              Case 2:19-cv-02324 Document 1-4 Filed 06/17/19 Page 5 of 5



                                                                                ..



Fl'lllA Instruction l~Sl-I
Exhibit A
eaiie 4

7     'When a F,,,!IA RII loan is repaid hy other tha~ f?recloaure. voluntary
conveyance, or sale of property, the aaount of subaidy to be repaid the
Goverment will be determined 1n the ff8N! Nnner aa ducnhed in paragraph
6 of thia Exhibit hut based on the appratacd Vfflue deter~ined by FIIIHA
instead of Hlea p,:t.ce, In such caae11, the tmhaidy due the <:ovetlll!lellt
will reDlll1n a lien on the property until paid, It ~uet be paid upon non
occupancy, aale, or transfer of title to the property,
8        I (we) have read ar.d agree to the provisions of thie agree111ent,

                                                                                     •



           Oate signed



By  ~ALL&
Ace<>
    ~p    d

          •
               --
       an llr.r~ ~o~
               iPB
                    ~                (Fm!IA Officbl)

    County Supervisor                (Title}
               I· 3-t/..5
                   Date




                                           oOo




                            •                                •
Case 2:19-cv-02324 Document 1-5 Filed 06/17/19 Page 1 of 4




            Exhibit D: 2004 Promissory Note
                       Case 2:19-cv-02324 Document 1-5 Filed 06/17/19 Page 2 of 4
USDA-RHS"
Form FmHA 1940·16
(Rev. 10-96)




                                                  PROMISSORY NOTE

Type of loan SECTION 504                                                        Loan No.

Date:   December 27     ,~

                                                  608 N Spruce



                             Gardner                  J ohnson               Kansas
                                 {City Of Towol             !County)               (State)




BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successorsWGovernment") $ 8. so o. oo
!this amount is called "princlpal"l. plus interest.

INTEREST. Interest will be charged on . the unpaid principal until the h,11 amount of the principal has been paid. I will
pay interest ate yearly rate of 1.000     % .The interest rate required by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

0    I. Principal and interest payments shall be temporarily deferred. The interest accrued 10
                                                                                               -------
shall be added to the principal. The new principal and later accrued lnte1est shall be payable in                regular
amortized installments on the date indicated in the box below. J authorize the Government to enter the amount of
such new principal here: $                         , and the amount of such regular installments in the box below when
such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

 CiJ II. Payments shall not be deferred. I agree to pay principal and interest in 24 o
                                                                                ---=--- installments as indicated in
the box below.

I will pay principal and interest by making a payment every month.
I will make my monthly payment on the~day of each month beginning on February 03,222§_ and continuing
for 239     months. I will make these payments every month until I have paid all of the principal and interest and any
other charges described below that 1 may owe under this note. My monthly payments will be applied to interest
before principal. If on January 03 ,2025 , I still owe amounts under this note, I will pay those amounts in full on
that date. which is called the '"maturity date:·
My monthly payment will be $.......3__9__.__1__0______ . I will make my monthly payment at the post office
 address noted on my bi 11 ing statement                              or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced et my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
type or loan indicated in the "Type of loan" block at the top of this note. This note shall be subject to the present
regulations of the Government and to its futu,e regulations n't<'.:tvsistent with the express provisions of this note.

                                                            1
                      Case 2:19-cv-02324 Document 1-5 Filed 06/17/19 Page 3 of 4
LAT'E CHARGES. If the Government has not received the full amount of any monthly payment by the end of .ol.;:.S_ __
days after the date it is due, I will pay a late charge. The amount of the charge will be 4 . ooo        percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments ot principal at any time before they are due. A
payment of principal only is known as e "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I rney make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain suflicient credit from
other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from 1he Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased. or refinanced with 1his loan is 111
leased or rented with en option to purchase, (21 leased or rented without option to purchase for 3 years or longer. or
(31 is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
entire remaining unpaid balanc8 of the loan immediately due and payable. If this heppens, I will have to immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government reQuests about my financial situation. If the Government determines tha1 I can get a loan
from a responsible cooperative or private credit source. such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sutticient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment lrecapturel of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The prov1s1ons of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance wilh Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the lull amount of each monthly payment on the date it is due, I will be in default. 111 am in
default the Government may send me a written notice telling me that if I do not pay tho overdue amount by a certain
date, 1he Government may require me to immediately pay the full amount of the unpaid principal, ell the interest that I
owe, and any late charges. Interest will continue to accrue on pest due principal and interest. Even if, at a time when
I am in default. the Government does not reQuire me to pay immediately as describe in the preceding sentence. the
Government will still have the right to do so if I am in default at a later date. If the Government has required me to
immediately pay in lull as described above, the Governmen1 will have the right to be paid back by me lor all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.  fj V


                                                            2
                                                                                           Aceounc #
                       Case 2:19-cv-02324 Document 1-5 Filed 06/17/19 Page 4 of 4
NO rlCES. 'Unless applicable law requires a different method, any notice that must be given to ma under this note will
be given by delivering It or by mailing it by first class mail to me at the property address listed above or at a different
address if I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by mailing it by first class mail to the Government at IJSOA / Rural Housing Service. c/o customer
service Branch, P .o. Box 6688~, St. Louis, MO 63166                     , or at a different address ill am given a notice of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. II more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each parson signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice ot
dishonor. "Presentment" means the right to require the Government 10 demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amoums due have not been
paid.

WARNING: Failure to fully disclose accurate and truthful finunciul information in connection with my loan application
may result In the temiination of program assistance currently being received, and the denial of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                                  _ _ _ _ _ _ ___,,_ _ _ _ _ _ _ _ _ _ _ seal
                                                                                     Boffower
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                  ---------,,-----------seal
                     Borrower                                               Borrower




                                                     RECORD OF ADVANCES
        AMOUNT                 DATE                  AMOUNT             DATE             AMOUNT               DATE
(11$<> c,u, ""            l .,_.,,_... ,
                                            181 $                                    (151 $
'21 $                                        (91 $                                   1(6) S
'3\ $                                      (101 $                                    (17\ S
141 $                                      (If I$                                    (18) S
151 $                                      112\ S                                   1191 S
(6\ $                                      (13\ $                                   1201 $
(7) S                                      (14) $                                    (21) $
                                                                           TOTAL     SS-500.00             12-27-04




                                                                               Account#:




                                                              3
Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 1 of 7




               Exhibit E: 2004 Mortgage
                            Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 2 of 7
                                                           (                           JAN 1 4 ?002
                                                                                                                                                    llll~nl II II Ill IIll llll Ill llll I1111111111111111
                                                                                                                                                20041228-0011315           12 / 28 / 2004
                                                                                                                                                P t or 6       F 128 00 03 41 35 PM
                                                                                                                                                Rebecca L od~ l~        T20040 1I S441
                                                                                                                                                .kihnson Co ROt   B 200412 P 0 11315

      COLUMBIAN TITLE                                                                                                                             20041228-0011315
  OF JOHNSON COUNTY, INC.                                                                                                                         t2 129 120C4 3 4\ PM T2004011o44 1
              913-782-0155                                                                                                                          Indebtedness                          s ·) Oil


                 37JCO                                                                                                                              Morlgagt. Tax                         $0 00




Funn RD 3550-14 KS                                                                                                                                                      Fonn Approved
(9-00)                                                                                                                                                                  0MB No. 0575-0172
                                                                       United States Department of Agriculture
                                                                               Rural Housing Service

                                                                      MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on DECE~BER                                                                                 27, 2004 ,
The mortgagor is                  KATHLEEN L.                             VONDERBRUEGGE,                                    A SINGLE PERSON
                                                                                                                ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency.
United States Department of Agriculture ("Lender"}, whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes andlor assumption agreements (herein collectively called
"Note'') which have becn executed or assumed by Borrower and \\ hich provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                                                 Principal Amount                                                   Maturity Date

    12/27/04                                                        $8,500.00                                                          JANUARY 3,                               2025
This Security Instrument secures to Lender: (a) the rcpa) ment of the debt evidenced by the Note, \\ ith inten:st, and all renewals,
extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument: (c) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower docs hereby mortgage, grant,
and convey to Lender the following described property located in the County of
                                                           , State of Kansas
                        JOHNSON


                     Lot 77, MEADOWS 3P.D, a subdivision in the City of Gardner,
                     Johnson County, Kansas.




,krnrr/i11~ 1111/,c /'1,pcnmrk /lcJ11,·tio11 A,·1 tJ/ /99S, 1111 pcrm11.< 11n: rr1p1in:1l 10 n:.,p,m,l 111 u ~11lln"li1111 •if i1if11n,1<11ir>11 1111/,.,.,. ii Ji.•pl<~1·.," l'U/11/ O.\IR ,m11ml m1111her
 71,c ,·,J/iu U.\111 rn111m/ 11umhcr fur 1/,i.,· i1if,m11111ilm ,·11/h•<1ir111 i., IIS-S-llt ·i 11re lime n:q11in:d w n1111p/c1c 1/iil- i1!fim11111im1 rnllcc1i1111 i.,· c.,1i1111,1,·d 111 u1·en11:i- I J
111i11t,/4!.,. (14'1' n:.,pcm.u:. i•"''"liu,: 1ht.• time for re1·il!u·i11~ t1t.\lrttL·timu , 1t!t1rdtmn t•:ri.,-,,,,~ ,h,ta .1111,rrt•l ~111/,crm~ "'"' m,111,1,1i11i11g rite Jtllll tte~tlt!,I. ,mil c·,1111ph•t111~ tn1tl
,..,,.,c,.·i11g 11,~ u1/lcai,m ,if 11!fi1r111u1i1111.


                                                                                                                                                                                                     Page 1 of6




                                                                                                                                                                                                                              I
                Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 3 of 7
                                  (                                               (




which has the addn.:ss of   6 0 8 N. Spruce St.                         Gardner
                                               IStreclj                                       !City)

Kansas                       1z1rJ 6 6 0 3 0   ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject lo applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a_sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow hems."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable Jaw permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shalt give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for alt sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shalt promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Puyments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the preservation or protection of the Pr~~rtJ ?r Cfforcernent of this lien; (2) to accrued interest due under the Note;

                                         i\,l. V                                                                      Pa!!e 2 of 6

                                                                                          11111111111111111111111111 ll llll IIIII Ill I11111111
                                                                                      20041228-00 Jt315                         12128 I 2004
                                                                                      F     2 of 6                             03 41 35 PM
                                                                                      R~becca L Oa,is       l20040116d41
                                                                                      Johnson Co ROD  B 200412 P 01\315
               Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 4 of 7
                                (                                                (

(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly. Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of Joss if not made promptly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
      6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7. Protection or Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
Security Instrument, appearing in court, paying ~aso~le attorneys' fees and entering on the Property lo make
                                                  f\J.                                                            - - -·
                                                                                            1111111111111111111111111111111111111111111111\ij
                                                                                                                                12120120 4
                                                                                       20041228-0011315                            "
                                                                                       :,     3   0   f   6              03 4 1 35 PM
                                                                                       ~~ber.ca L oa,is             ~   T2004011644 1
                                                                                        Jot,nson Co ROC           B ,G0412 P 011315
               Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 5 of 7
                                (                                                  (

repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the dale of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a Joan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount lo pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total laking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event ofa partial laking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender other.vise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
other.vise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or lo the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or other.vise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
       12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but docs not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
 is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
 Security Instrument or the Note without that Borrower's consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be"given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
 be given by first class mail lo Lender's address stated herein or any other address Lender designates by notice to
 Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
 Lender when given as provided in this paragraph.
       14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
 that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
 not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
 provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
 are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
 remedies provided by law.
       15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
 Security Instrument.
       16. Transfer of the Property or n Beneficial Interest in Borrower. If all or any part of the Property or any
 interest in it is leased for a term greater thai<,J fj   years, leased with an option to purchase, sold, or ~rans~err~~



                                                                                            lllll 11111 ll II Ill IIll llll III IIII Illll12Ill12e
                                                                                           2004122B-0011315
                                                                                                                                                Illll1200~
                                                                                                                                                      II II
                                                                                           P 4 cf 6                             03 4 1 35 PM
                                                                                           R~becca L         Oa v l•          T20u40116441
                                                                                           John~on Cw ROO               B 2004 12 P Ol 131!:
               Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 6 of 7
                                (                                                  (

(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
     17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, relildon, sex, national origin, disability, age or familial status.
     18. Sale or Note; Clrnngc of Loan Sen·iccr. The Note or a partial interest in the Note (logether with this
Security Instrument) may be sold one or more times without prior notice 10 Borrower. A sale may resull in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and th is Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Nole. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
     19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
     20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental [aw" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located lhat relate to health, safety or environmental
protection.
     21. Cross Collatcralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.
    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by Jaw or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition o{.jproving a transfer of the property to a new Borrower. Borrower
                                         t(J.                                                                      n~h~    r -"'



                                                                                           1111111111111111111\I I\\I I II 11111111\~\
                                                                                         20041228-001131S
                                                                                                                                         l~l,IJ!t
                                                                                                                               03 41 35 PM
                                                                                         P 5 of 6                         T200401l64~1
                                                                                         ~-,tecca L      Oa1;1s     B 200412 p 011~1!,
                                                                                          Joh,,;on C::i ROD
                   Case 2:19-cv-02324 Document 1-6 Filed 06/17/19 Page 7 of 7
'   .                             (                                                     (

expressly waives the benefit of any such Scale laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoace or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders arc execuced by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if lhe rider(s) were a part
of this Security Instrument [Check applicable box]
        D Condominium Rider            D Planned Unit Development Rider               D Other(s) [specify]

     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

                                                                    Xc~J\Jo~fd&k~
                                                                        '                             Borrower
                                                                    KATHLP.EN L. VONDERBRUEGGE
                                                                    _ _ _ _ __ _ __ _ _ _ _ [SEAL]
                                                                                  Borrower




STATE OF KA_N
            _S_A_s_ _ _ _ _ _ _ }ss:                                          ACKNOWLEDGMENT
COUNTY OF      JOHNSON



        On this    27    day of December                              _ 2_0_0_4___, before me,_ _ _ _ _ _ __
                  ------
_J_e_ n_n_i_f_e_ r_ M
                    _a_n_ n___________.personally appeared Kathleen L.
_V~o.a;...a.;n=D~e=r=B=='r~u~e~g~g-'-=e'--________and _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
who acknowledged that __::s:..h.:c:..e::......___ executed the foregoing instrument as _---=.h.:..:e::.:r=---- voluntary act
and deed.



{SEAL]


My appointment expires 6/27 /06


                                        JENNIFER MANN
                                           NOTARYPUIUC
                                          STA'TEOF~
                                      My App. Exp ll1~1£




                                                                                                  11111111111111111111111\I I
                                                                                             20041228-0011315
                                                                                                                                II lllllllll IllIIll Illll
                                                                                                                                   12 I 28 i 200~
                                                                                             ;,     6 of 6                        03 4 1 35 PM
                                                                                             R~b~c~a L Oa,1.                    120040116441
                                                                                             .lohn~o,.. Co ROD            B 200~ 12 P 01131~
